The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Paul C. Garcia's resignation. SCR 98(5)(a)(2). The
                petition is hereby granted.
                            It is so ORDERED.

                                                                               C.J.




                                                  Gibbons


                                                                                J.
                                                  Hardesty


                                                                                J.
                                                   arraguirre


                                                                                J.
                                                  Douglas




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Paul C. Garcia
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A